Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 12/03/2021 is acknowledged.
Claims 16-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katrana et al. (U.S. 2013/0018476).
Regarding claim 1, Katrana et al. discloses a stemless humeral anchor (106, Fig. 17), comprising: a first end (124) configured to be embedded in a proximal portion of a humerus (paragraph 0074) and a second end (122) opposite the first end (124); a mating portion (108) comprising a central recess (112) extending from the second end (122) toward the first end (124; Fig. 17); a collar (16) disposed at the second end (122) around the mating portion (108) and extending generally transverse to a longitudinal axis of the recess (112; Fig. 31), though the collar (16) is illustrated only in use with a different humeral anchor (10, Fig. 35), it is disclosed that the humeral anchor of the present invention (106) may also be used with the collar (paragraph 0074); and a rotation control feature (148) disposed between the collar (16) and the first end (124).

    PNG
    media_image1.png
    561
    984
    media_image1.png
    Greyscale

Additionally, as the claims contain a substantial amount of functional language ("configured for", "configured to", etc.), Applicant is reminded that, per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either 
Furthermore, regarding the limitation that “at least a portion of the stemless humeral anchor is adapted for a specific patient based upon pre-operative imaging,” only the product will be examined. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered. In the instant case, none of the process steps recited in claim 1 further define or add any structural limitations to the component. While the step of adapting the stemless humeral anchor based upon pre-operative imaging would impact the structure of the device, this step on its own does not suggest any specific limitations to the structure of the device.
Also, the limitation that the humeral anchor be “adapted for a specific patient,” is considered to be a recitation of intended use, as it relates only to the use of the device for a specific patient. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). With respect to the humeral anchor being “adapted for a specific patient,” this limitation merely specifies the intended use of the stemless humeral anchor and does not infer any structural distinction to the device. Hence, these limitations do not further define the actual structure of the anchor, but merely set forth the intended use of the anchor. Intended use need not be given further due consideration in determining patentability of an apparatus.  
Regarding claim 2, Katrana et al. discloses, the stemless humeral anchor of claim 1, wherein the collar (16) comprises a shape matching the shape of a perimeter of a resection surface of the humerus of the specific patient (Figs. 33-35).
Regarding claim 3, Katrana et al. discloses the stemless humeral anchor of claim 1, wherein the collar (16) extends transverse to a longitudinal axis of the recess (112) to a periphery that covers at least the medial calcar of the humerus of the specific patient (Fig. 35).
Regarding claim 4, Katrana et al. discloses the stemless humeral anchor of claim 1, wherein the collar (16) extends transverse to a longitudinal axis of the recess (112) to a periphery that covers substantially the entire exposed face following resection of the humerus of the specific patient (Fig. 35).
Regarding claim 5, Katrana et al. discloses the stemless humeral anchor of claim 1, further comprising a void filing protrusion (110) disposed between the collar (16) and the first end (124) of the anchor, which is considered to be void filling as, when implanted, it would fill a void left by resected bone of the humerus
Regarding claim 6, Katrana et al. discloses the stemless humeral anchor of claim 5, wherein the void filing protrusion (110) is contiguous with the rotation control feature (148) and extend circumferentially therefrom (Fig. 17).
Regarding claim 7, Katrana et al. discloses the stemless humeral anchor of Claim 5, wherein the void filing protrusion (110) comprises a porous shell (as shown in Fig. A; paragraph 0107).
Regarding claim 9, Katrana et al. discloses a kit comprising: the stemless humeral anchor of Claim 6; and a bone void filling component (as shown in Fig. A, derived from Fig. 17) configured to be disposed in the void filling protrusion (110), which is considered a bone void filling component as it fills a part of a void left by resected bone of the humerus. This is considered a kit as all of these components are grouped in the stemless humeral anchor (106) into one set.
Regarding claim 11, Katrana et al. discloses the stemless humeral anchor of claims 1, wherein the rotation control feature (148) has a first end (as shown in Fig. A) coupled with the first end (124) of the anchor (106) and a second end (156) disposed away from the first end (124) of the anchor toward the second end of the anchor (122), the second end (156) being disposed adjacent to but spaced away from the collar (16), as the second end (156) of the rotation control feature is adjacent to the collar (Fig. 31), but separated by the void filling protrusion (110).
Regarding claim 12, Katrana et al. discloses the stemless humeral anchor of claim 1, wherein the rotation control feature (148) has a first end (as shown in Fig. A) coupled with the first end (124) of the anchor (106) and a second end (as shown in Fig. A) coupled with the collar (16; Fig. 31) adjacent to the second end (122) of the anchor (106).
Regarding claim 13, Katrana et al. discloses the stemless humeral anchor of claim 1, wherein the rotation control feature (148) has a first end (as shown in Fig. A) and a second end (as shown in Fig. A), the second end (as shown in Fig. A) being coupled with the collar (16; Fig. 31), and the first end (as shown in Fig. A) disposed away from the second end (122) of the anchor (106) toward the first end (124) of the anchor (106).
Regarding claim 14, Katrana et al. discloses the stemless humeral anchor claim 1, wherein the rotation control feature (148) comprises a plurality of arms (as shown in Fig. A) projecting from the mating portion (108).
Regarding claim 15, Katrana et al. discloses the stemless humeral anchor of claim 1, wherein the collar (16) is configured to rest on an exposed face following resection of a humerus (Fig. 35).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sperling (U.S. 11,229,524).
Regarding claim 1, Sperling discloses a stemless humeral anchor, comprising: a first end (120, Fig. 3b) configured to be embedded in a proximal portion of a humerus and a second end (118) opposite the first end (120); a mating portion (106, Fig. 3c) comprising a central recess (134, Fig. 3c) extending from the second end (118) toward the first end (120); a collar (as shown in Fig. B, derived from Fig. 3b) disposed at the second end (118) around the mating portion (106), as the collar (as shown in Fig. B) extends around the central recess (134) of the mating portion (106), and extending generally transverse to a longitudinal axis (102) of the recess (134), as the collar (as shown in Fig. B) includes a dimension which is transverse to the longitudinal axis; and a rotation control feature (108, 110, 151, 152, 153, and 154) disposed between the collar (as shown in Fig. B) and the first end (120), wherein at least a portion of the stemless humeral anchor is adapted for a specific patient based upon pre-operative imaging, as aspects of the stemless humeral anchor such as the shape and size of the rotation control features (108, 110, 151, 152, 153, and 154; “fins,” col. 2, lines 18-23) were designed based on models developed from CT scan data (col. 1, line 66 – col. 2, line 25) specifically developed for patients with shoulder arthritis (col. 20, lines 56-67).
Additionally, as the claims contain a substantial amount of functional language ("configured for", "configured to", etc.), Applicant is reminded that, per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Regarding the limitation “the rotation control features configured to resist rotation of the stemless humeral anchor when the stemless humeral anchor is implanted,” this limitation is regarded as functional as it relates to the intended use of the rotation control features and not to the structure of the device. As the rotation control features (108, 110, 151, 152, 153, and 154) of Sperling are configured to be implanted in bone (col. 10, lines 11-13), they are fully capable of performing the intended use of resisting rotation of the stemless humeral anchor when the stemless humeral anchor is implanted, and therefore the device of Sperling meets this limitation.
Furthermore, regarding the limitation that “at least a portion of the stemless humeral anchor is adapted for a specific patient based upon pre-operative imaging,” only the product will be examined. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered. In the instant case, none of the process steps recited in claim 1 further define or add any structural limitations to the component. While the step of adapting the stemless humeral anchor based upon pre-operative imaging would impact the structure of the device, this step on its own does not suggest any specific limitations to the structure of the device.
Also, the limitation that the humeral anchor be “adapted for a specific patient,” is considered to be a recitation of intended use, as it relates only to the use of the device for a specific patient. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). With respect to the humeral anchor being “adapted for a specific patient,” this limitation merely specifies the intended use of the stemless humeral anchor and does not infer any structural distinction to the device. Hence, these limitations do not further define the actual structure of the anchor, but merely set forth the intended use of the anchor. Intended use need not be given further due consideration in determining patentability of an apparatus.  

    PNG
    media_image2.png
    565
    442
    media_image2.png
    Greyscale
 
Regarding claim 10, Sperling discloses the stemless humeral anchor of claim 1, wherein the rotation control feature (108, 110, 151, 152, 153, and 154) comprises a plurality of arms (Figs. 3a-c) and at least one of the arms (154) comprises a larger radial extent than at least one other of the arms (110; Fig. 3a; col. 9, lines 42-51), based on the volume of bone of a corresponding portion of the humerus of the specific patient as determined from pre-operative imaging, as the size and shape of the arms are determined in part using a model derived from CT scan data (col. 1, line 66 – col. 2, line 25) which would represent the volume of bone of the humerus of the specific patients used to develop the model. Furthermore, the device of Sperling is designed to overcome problems in prior humeral anchor devices wherein the volume of bone of a corresponding portion of the humerus is too small to accommodate the size of the device (col. 8, line 54 – col. 8, line 3; Figs. 1a-b).
Additionally, regarding the limitation that radial extent of at least one of the arms be “based on the volume of bone of a corresponding portion of the humerus of the specific patient as determined from pre-operative imaging,” only the product will be examined. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  As this limitation is drawn to limiting the process of designing the produced device based on pre-operative imaging, it is considered a limitation to the process. To the extent that the process steps further define the structure of the device, they have been considered. In the instant case, none of the process steps recited in claim 10 further define or add any structural limitations to the component. While the step of basing the radial extent of at least one of the arms on the volume of bone of a corresponding portion of the humerus of the specific patient as determined from pre-operative imaging would impact the structure of the device, this step on its own does not suggest any specific limitations to the structure of the device.
Also, the limitation that the “at least one of the arms” be “based on the volume of bone of a corresponding portion of the humerus of the specific patient,” is considered to be a recitation of intended use, as it relates only to the use of the device for a specific patient. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). With respect to the “at least one of the arms” being “based on the volume of bone of a corresponding portion of the humerus of the specific patient,” this limitation merely specifies the intended use of the “at least one of the arms” and does not infer any structural distinction to the device. Hence, these limitations do not further define the actual structure of the “at least one of the arms,” but merely set forth the intended use of the device. Intended use need not be given further due consideration in determining patentability of an apparatus.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by Katrana et al. (U.S. 2013/0018476) in view of Rolfe et al. (U.S. 7,208,222).
Regarding claim 8, Katrana et al. discloses the stemless humeral anchor of claim 7. Katrana et al. does not disclose that the porous shell includes a thickness in a range of 0.75 mm to 1 mm thick and pore size in a range of 100 microns to 1000 microns. Rolfe et al. discloses material for medical implants (col. 5, lines 49-54) analogous to that of Katrana et al. Rolfe et al. teaches that the thickness of the porous component may be between 0.001 in to 1 in, or 0.0254 mm to 25.4 mm and is determined by the type of cell or tissue growth desired (col. 7, lines 30-36), and that the pore size may be in the range of 10 microns to 1000 microns (col. 7, lines 60-67), which results in a biomimetic structure mimicking bone tissue (col. 8, lines 34-38). It would have been obvious to one skilled in the art at the time of filing to have modified the device of Katrana et al. with the teachings of Rolfe et al. by utilizing a porous shell with a thickness in a range of 0.75 mm to 1 mm thick in order to adapt the device to the desired type of cell growth, and a pore size in a range of 100 microns to 1000 microns in order to create a biomimetic structure mimicking bone tissue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774            


/YASHITA SHARMA/Primary Examiner, Art Unit 3774